UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1599


MING FANG CHEN; ZHAO WU ZENG, a/k/a Zhou Wu Zheng,

                 Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 9, 2015                  Decided:    April 7, 2015


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yee Ling Poon, Robert Duk-Hwan Kim, LAW OFFICE OF YEE LING POON,
LLC, New York, New York, for Petitioners.      Joyce R. Branda,
Acting Assistant Attorney General, Shelley R. Goad, Assistant
Director,   Elizabeth   R.   Chapman,  Office   of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ming     Fang     Chen    and       Zhao   Wu    Zeng    (“Petitioners”),

natives and citizens of the People’s Republic of China, petition

for   review   of   an   order      of   the    Board      of   Immigration     Appeals

(“Board”) denying their motion to reopen.                         We have thoroughly

reviewed the administrative record and the Petitioners’ claims

and conclude that the Board did not abuse its discretion in

denying   the       motion    as     untimely         filed.         See    8    C.F.R.

§ 1003.2(c)(2)      (2014).         We   therefore         deny    the   petition   for

review for the reasons stated by the Board.                         See In re: Ming

Fang Chen (B.I.A. May 22, 2014).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                           2